Name: COMMISSION REGULATION (EC) No 2643/97 of 30 December 1997 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  trade;  plant product
 Date Published: nan

 31.12.97 HENl Official Journal of the European Communities L 356/33 COMMISSION REGULATION (EC) No 2643/97 of 30 December 1997 altering the corrective amount applicable to the refund on cereals to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (6), as last amended by Regula ­ tion (EC) No 1482/96 C), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (8) thereof, Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 2374/97 (3); Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered; Whereas the corrective amount must be fixed according to the same procedure as the refund; whereas it may be altered in the period between fixings; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 150/95 (^ are used HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92 which is applic ­ able to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1997. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ L 181 , 1 . 7. 1992, p . 21 . 0 OJ L 126, 24. 5 . 1996, p . 37. 0 OJ L 329, 29. 11 . 1997, p. 25. (4) OJ L 387, 31 . 12. 1992, p. 1 . (6) OJ L 108 , 1 . 5. 1993, p. 106 . 0 OJ L 188, 27. 7. 1996, p. 22.O OJ L 22, 31 . 1 . 1995, p. 1 . L 356/34 EN Official Journal of the European Communities 31 . 12. 97 ANNEX to the Commission Regulation of 30 December 1997 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 6th period 7 1001 10 00 9200 _ I 1001 10 00 9400        1001 90 91 9000        1001 90 99 9000 01 0 0 0 0 0  1002 00 00 9000 01 0 0 0 0 0  1003 00 10 9000        1003 00 90 9000 01 0 - 0 0 0 0  1004 00 00 9200        1004 00 00 9400 01 0 0 0 0 0  1005 10 90 9000      .    1005 90 00 9000         1007 00 90 9000         1008 20 00 9000         1101 00 11 9000         1101 00 159100 01 0 0 0 0 0   1101 00 159130 01 0 0 0 0 0   1101 00 159150 01 0 0 0 0 0   1101 00 15 9170 01 0 0 0 0 0   1101 00 159180 01 0 0 0 0 0   1101 00 159190         1101 00 90 9000         1102 10 00 9500 01 0 0 0 0 0   1102 10 00 9700         1102 10 00 9900         1103 11 10 9200         1103 11 10 9400         1103 11 10 9900         1103 11 90 9200 01 0 0 0 0 0   1103 11 90 9800         (') The destinations are identified as follows : 01 all third countries. NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ L 214, 30. 7. 1992, p. 20).